                 Case 20-65841-lrc                        Doc 1        Filed 04/24/20 Entered 04/24/20 16:42:54                                 Desc Main
                                                                       Document      Page 1 of 15
     Fill in this information to identify the case:

     United States Bankruptcy Court for the:
     Northern                     District of   Georgia
                                                (State)

     Case number (If known):   20-                                     Chapter 11                                                                           Check if this is an
                                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                             12/15
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.     Debtor’s name                                 IFS Securities, Inc.


2.     All other names debtor used in
                                                     International Financial Solutions, Inc.
       the last 8 years
       Include any assumed names, trade
       names, and doing business as names




3.     Debtor’s federal Employer
                                                      2      5     1    7     1      7    5 7 4
       Identification Number (EIN)


                                                                                                                   Mailing address, if different from principal place of
4.     Debtor’s address                              Principal place of business                                   business



                                                    3424           Peachtree Road
                                                     Number         Street                                           Number       Street

                                                     Suite 2200
                                                                                                                     P.O. Box

                                                     Atlanta                  GA          30326
                                                     City                         State           ZIP Code           City                        State              ZIP Code

                                                                                                                     Location of principal assets, if different from principal
                                                                                                                     place of business


                                                    Fulton
                                                    County                                                         Number        Street




                                                                                                                    City                            State          ZIP Code


5.     Debtor’s website (URL)


6.     Type of debtor                                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                            Partnership (excluding LLP)
                                                            Other. Specify:
                Case 20-65841-lrc                  Doc 1            Filed 04/24/20 Entered 04/24/20 16:42:54                                           Desc Main
                 IFS Securities, Inc.                               Document      Page 2 of 15
Debtor                                                                                                         Case number (if known)
                  Name



                                                 A. Check one:
7.    Describe debtor’s business
                                                     Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                      Railroad (as defined in 11 U.S.C. § 101(44))
                                                      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                      None of the above

                                                 B. Check all that apply:

                                                      Tax-exempt entity (as described in 26 U.S.C. § 501)

                                                      Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                     § 80a-3)
                                                      Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                                 C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                                     See http://www.naics.com/search/ .
                                                      6      2 1         1

8.    Under which chapter of the                 Check one:
      Bankruptcy Code is the
      debtor filing?                                 Chapter 7
                                                      Chapter 9
                                                      Chapter 11. Check all that apply:
                                                                          Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                                         affiliates) are less than $2,490,925 (amount subject to adjustment on 4/01/16 and every 3
                                                                         years after that).
                                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is
                                                                         a small business debtor, attach the most recent balance sheet, statement of operations,
                                                                         cash-flow statement, and federal income tax return or if all of these documents do not
                                                                         exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                                             A plan is being filed with this petition.

                                                                          Acceptances of the plan were solicited prepetition from one or more classes of
                                                                         creditors, in accordance with 11 U.S.C. § 1126(b).

                                                                          The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                         Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                         Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                         (Official Form 201A) with this form.

                                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                                      Chapter 12

9.    Were prior bankruptcy cases filed               No
      by or against the debtor within the
                                                      Yes.    District                                 When                             Case number
      last 8 years?
                                                                                                               MM / DD / YYYY
       If more than 2 cases, attach a separate
       list.                                                 District                                  When                             Case number
                                                                                                               MM / DD / YYYY


10.   Are any bankruptcy cases                       No
      pending or being filed by a
      business partner or an affiliate               Yes.    Debtor                                                                     Relationship
      of the debtor?
                                                             District                                                                   When


     Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                                                                                                                                       American LegalNet, Inc.
                                                                                                                                                       www.FormsWorkFlow.com
               Case 20-65841-lrc                 Doc 1          Filed 04/24/20 Entered 04/24/20 16:42:54                                        Desc Main
                                                                Document      Page 3 of 15
Debtor           IFS Securities, Inc.                                                                    Case number (if known)
                 Name




11.   Why is the case filed in this district? Check all that apply:

                                                   Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                   immediately preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                                            A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.



12.   Does the debtor own or have
                                                    No
      possession of any real property or
      personal property that needs                  Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      immediate attention?
                                                         Why does the property need immediate attention? (Check all that apply.)

                                                              It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                             What is the hazard?

                                                               It needs to be physically secured or protected from the weather.

                                                              It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                             example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

                                                              Other



                                                         Where is the property?
                                                                                       Number           Street




                                                                                       City                                                 State          ZIP Code



                                                         Is the property insured?

                                                              No

                                                               Yes. Insurance agency

                                                                   Contact name

                                                                   Phone



               Statistical and administrative information



13.   Debtor’s estimation of                   Check one:
      available funds
                                                   Funds will be available for distribution to unsecured creditors.
                                                   After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                                    1-49                                 1,000-5,000                                    25,001-50,000
14.   Estimated number of
      creditors*                                    50-99                                5,001-10,000                                   50,001-100,000
                                                    100-199                              10,001-25,000                                  More than 100,000
                                                    200-999

                                                   $0-$50,000                            $1,000,001-$10 million                         $500,000,001-$1 billion
15.   Estimated assets*
                                                    $50,001-$100,000                     $10,000,001-$50 million                        $1,000,000,001-$10 billion
                                                    $100,001-$500,000                    $50,000,001-$100 million                       $10,000,000,001-$50 billion
                                                    $500,001-$1 million                  $100,000,001-$500 million                      More than $50 billion

  Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 3
                                                                                                                                                    American LegalNet, Inc.
                                                                                                                                                    www.FormsWorkFlow.com
              Case 20-65841-lrc               Doc 1            Filed 04/24/20 Entered 04/24/20 16:42:54                                       Desc Main
                                                               Document      Page 4 of 15
Debtor          IFS Securities, Inc.                                                                   Case number (if known)
                Name



                                                 $0-$50,000                              $1,000,001-$10 million                        $500,000,001-$1 billion
16.   Estimated liabilities*
                                                 $50,001-$100,000                        $10,000,001-$50 million                       $1,000,000,001-$10 billion
                                                 $100,001-$500,000                       $50,000,001-$100 million                      $10,000,000,001-$50 billion
                                                 $500,001-$1 million                     $100,000,001-$500 million                     More than $50 billion


             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration   and signature of              The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
      debtor                                    petition.

                                                I have been authorized to file this petition on behalf of the debtor.

                                                I have examined the information in this petition and have a reasonable belief that the information is true and correct.


                                            I declare under penalty of perjury that the foregoing is true and correct.


                                                Executed on     04/24/2020
                                                                MM / DD / YYYY

                                              /s/ Marshall Glade                                                  Marshall Glade
                                                Signature of authorized representative of debtor                   Printed name

                                                Title   Chief Restructuring Officer




18. Signature   of attorney                  /s/ John D. Elrod                                                    Date         04/24/2020
                                                Signature of attorney for debtor                                                MM / DD / YYYY



                                                John D. Elrod
                                                Printed name
                                                Greenberg Traurig, LLP
                                                Firm name
                                                3333            Piedmont Road, NE, Suite 2500
                                                Number          Street
                                                Atlanta                                                                 GA             30305
                                                City                                                                   State           ZIP Code

                                                678-553-2259                                                            elrodj@gtlaw.com
                                                Contact phone                                                          Email address



                                                246604                                                                  GA
                                                Bar number                                                             State




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 4
 Case 20-65841-lrc       Doc 1     Filed 04/24/20 Entered 04/24/20 16:42:54              Desc Main
                                   Document      Page 5 of 15


                     ACTION BY UNANIMOUS WRITTEN CONSENT
                           OF THE BOARD OF DIRECTORS
                                               OF
                       IFS Securities, Inc., a Pennsylvania corporation
                                     (the “Corporation”)

        The undersigned, constituting all of the members of the Board of Directors of the
Corporation (collectively, the “Board”), hereby (i) take the following actions and adopt the following
resolutions by unanimous written consent without a meeting, (ii) indicate the vote of the undersigned
in favor of such resolutions and (iii) direct that this consent be filed with the minutes of the
proceedings of the Board, pursuant to Article III, Section 9 of the Bylaws of the Corporation
(“Bylaws”) and the Pennsylvania Business Corporation Law of 1988, 15 Pa. C.S. § 1101 et seq. (the
“PBCL”):

      WHEREAS, the Board has considered the current makeup of the Corporation’s
management;

       WHEREAS, the Board has determined that it is in the best interests of the Corporation to
appoint a new officer as set forth below;

       NOW, THEREFORE, BE IT RESOLVED, that, pursuant to Article IV, Section 2 of the
Bylaws and Section 1732 of the PBCL, the Board hereby designates, elects and appoints Marshall
Glade as Chief Restructuring Officer (the “CRO”) of the Corporation, who will serve until his
resignation, removal, replacement, or incapacity to serve;

        RESOLVED, FURTHER that, pursuant to Article III, Section 1 of the Bylaws and Section
1903 of the PBCL, the CRO is hereby authorized, empowered and directed to execute, deliver and
file with the Bankruptcy Court, on behalf of the Corporation, a voluntary petition for relief under
chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”);

        RESOLVED, FURTHER, that, from and after the filing by the Corporation of a chapter 11
bankruptcy petition with the Bankruptcy Court, the CRO is hereby authorized to execute, make and
deliver or cause to be executed, made and delivered all filings, declarations, documents, instruments,
agreements and/or certificates of any kind, as determined to be in the best interests of the bankruptcy
estate of the Corporation and the creditors and equity holders of the Corporation;

       RESOLVED, FURTHER, that any and all actions heretofore taken by the Board or any
Officer of the Corporation in the name and on behalf of the Corporation in furtherance of the
purpose and intent of any or all of the foregoing resolutions, and the execution and delivery of each
and every document, instrument, agreement or certificate of any kind pursuant to these resolutions,
are hereby ratified, confirmed, and approved in all aspects and shall be binding upon the
Corporation.

        In accordance with the Corporation’s Bylaws and the PBCL, this action may be executed by
electronic transmission and in any number of counterparts, each of which shall be deemed to be an
original, and all of which taken together and when so executed, shall be deemed to be a single
original consent.


                                                  1
   Case 20-65841-lrc      Doc 1    Filed 04/24/20 Entered 04/24/20 16:42:54           Desc Main
                                   Document      Page 6 of 15



          IN WITNESS WHEREOF, the undersigned, being all of the members of the board of
  directors of the Corporation, hereby duly execute this Unanimous Consent as of the date set forth
  below.

  Date: April 24, 2020

      ____________
             _
__________________________________________
      Alexys McKenzie, in his capacity as a member of the Board of Directors of the Corporation


      _____
       __________________________________________
          ____ ___
                 __
                 ______ __
      Carlos Yearwood Jr.,, in his capa city as a member of the Board of Directors of the
      Corporation


  _______________,
       ________________________________
  Joquinn T. Sadler in his capacity as a member of the Board of Directors of the Corporation




                                                 2
                    Case 20-65841-lrc                  Doc 1      Filed 04/24/20 Entered 04/24/20 16:42:54                                       Desc Main
                                                                  Document      Page 7 of 15

      Fill in this information to identify the case:

      Debtor name     IFS Securities, Inc.
      United States Bankruptcy Court for the: Northern                    District of   Georgia
                                                                                        (State)
                                                                                                                                                           Check if this is an
      Case number (If known):                                                                                                                             amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                                12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not
    include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the
    unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20 largest unsecured claims.


     Name of creditor and complete       Name, telephone number, and email address of Nature of the         Indicate if     Amount of unsecured claim
     mailing address, including zip code creditor contact                              claim                claim is        If the claim is fully unsecured, fill in only unsecured
                                                                                      (for example,         contingent,     claim amount. If claim is partially secured, fill in total
                                                                                      trade debts, bank     unliquidated,   claim amount and deduction for value of collateral or
                                                                                      loans,                or disputed     setoff to calculate unsecured claim.
                                                                                      professional
                                                                                      services, and
                                                                                      government
                                                                                      contracts)
                                                                                                                            Total claim, if      Deduction for       Unsecured claim
                                                                                                                            partially            value of collateral
                                                                                                                            secured              or setoff


     JP Morgan Chase                    Matthew Stubbe                                       Trade
1    383 Madison Ave                    matthew.stubbe@jpmchase.com                          counterparty                                                           $3,868,165.00
     New York, NY 10179‐0001                                                                 debt

     Deutsche Bank Securities Inc.                                                           Trade
                                        Carolyn Williams
2    60 Wall Street Lbby1                                                                    counterparty                                                           $3,500,273.43
                                        Carolyn.Williams@db.com
     New York, NY 10005‐2880                                                                 debt

     Amherst Pierpont Securities LLC                                                         Trade
                                        Alexandra Fischer                                                                                                            $3,311,776.00
3    245 Park Avenue Fl 15                                                                   counterparty
                                        afischer@apsec.com
     New York, NY 10167‐2400                                                                 debt
     CITIgroup Inc.
                                                                                             Trade
     388 Greenwich Street               Brian Loughlin                                                                                                              $2,321,519.00
4                                                                                            counterparty
     New York, NY 10013‐2375            brian.loughlin@citi.com
                                                                                             debt
     Bank of America
                                                                                             Trade
     100 N. Tryon Street                Norma Hernandez                                                                                                             $2,192,544.16
5                                                                                            counterparty
     Charlotte, NC 28202‐4000           norma.hernandez@bofa.com
                                                                                             debt

     Citadel Securities LLC
                                                                                             Trade
     131 S. Dearborn Street 32nd Floor Michael Trainor
6                                                                                            counterparty                                                           $2,044,528.24
     Chicago, IL 60603‐5517            Michael.trainor@citadel.com
                                                                                             debt


     Credit Suisse                                                                           Trade
                                        Dawn Bochis
7    Eleven Madison Avenue                                                                   counterparty                                                           $2,002,213.00
                                        Dawn.bochis@credit‐suisse.com
     New York, NY 10010                                                                      debt

     Natwest Market Securities Inc
                                                                                             Trade
     600 Washington Blvd                James Esposito                                                                                                              $1,476,000.00
8                                                                                            counterparty
     Stamford, CT 06901                 james.esposito@natwestmarkets.com
                                                                                             debt



    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                               page 1
                                                                                                                                                       American LegalNet, Inc.
                                                                                                                                                       www.FormsWorkFlow.com
                  Case 20-65841-lrc                Doc 1        Filed 04/24/20 Entered 04/24/20 16:42:54                                               Desc Main
                                                                Document      Page 8 of 15
    Debtor         IFS Securities, Inc.                                                                     Case number (if known)
                   Name




     Name of creditor and complete mailing     Name, telephone number, and          Nature of the claim       Indicate if        Amount of unsecured claim
     address, including zip code               email address of creditor contact   (for example, trade        claim is           If the claim is fully unsecured, fill in only unsecured
                                                                                   debts, bank loans,         contingent,        claim amount. If claim is partially secured, fill in total
                                                                                   professional services,     unliquidated,      claim amount and deduction for value of collateral or
                                                                                   and government             or disputed        setoff to calculate unsecured claim.
                                                                                   contracts)


                                                                                                                                 Total claim, if      Deduction for       Unsecured claim
                                                                                                                                 partially            value of collateral
                                                                                                                                 secured              or setoff


     INTL FCStone Inc.
                                              Andrew R. Chambless
     155 E. 44th Street Suite 900                                                                                                                                         $1,104,458.00
9                                             Andrew.Chambless@intlfcstone.co Clearing firm debt              Disputed
     New York, NY 10017‐4100
                                              m

   TD Securities Inc
   66 Wellington Street W
                                              Sean Gaynor                          Trade counterparty
10 Toronto, Ontario, M5K 1A2                  Sean.Gaynor@tdsecurities.com         debt
                                                                                                                                                                          $1,048,000.00
   Canada

   UBS AG
   Bahnhofstrasse 45                          Anky Chan                            Trade counterparty
11 Zurich, Zurich, 8001                                                                                                                                                   $578,342.00
                                              Anky.chan@ubs.com                    debt
   Switzerland
   Goldman Sachs
   200 West Street                            Chris Joyce                          Trade counterparty
12 New York, NY 10282‐2198                                                                                                                                                $485,326.09
                                                                                   debt

   Societe Generale
   29 Boulevard Haussmann                                                          Trade counterparty                                                                     $448,046.87
13 Paris, Ile‐De‐France, 75009                Courtenay Woods
                                                                                   debt
   France
   HSBC
   8‐14 Canada Square                                                              Trade counterparty
14 London, E14 5HQ                                                                                                                                                        $300,000.00
                                                                                   debt
   United Kingdom
   Scotiabank
   44 King Street W Scotia Plaza              Kelly Givens                         Trade counterparty
15 Toronto, Ontario, M5H 1H1                                                                                                                                              $298,869.00
                                              212‐225‐5841                         debt
   Canada
   FINRA
16 1735 K Street, NW                                                               Trade debt                                                                             $56,753.97
   Washington, DC 20006

   Bloomberg L.P.
17 731 Lexington Ave FL LL2                                                        Trade debt                                                                             $56,531.40
   New York, NY 10022‐1346

   S&P Global Market Intelligence
   50 Water Street Fl 40
18 New York, NY 10041‐0004                                                         Trade debt                                                                             $15,000.00


   Ohab & Co.
19 100 E. Sybelia Avenue Suite 130                                                 Professional services                                                                  $14,500.00
   Maitland, FL 32751‐4773

   Terrana Group
20 118 N. Clinton Street Suite 375                                                 Professional services                                                                  $13,000.00
   Chicago, IL 60661‐2392




    Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                 page 2
                                                                                                                                                             American LegalNet, Inc.
                                                                                                                                                             www.FormsWorkFlow.com
                 Case 20-65841-lrc                   Doc 1         Filed 04/24/20 Entered 04/24/20 16:42:54                                    Desc Main
                                                                   Document      Page 9 of 15

 Fill in this information to identify the case and this filing:


 Debtor Name      IFS Securities, Inc.
 United States Bankruptcy Court for the: Northern                             District of   Georgia
                                                                                            State)

 Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                    12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those
documents. This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and
9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




             Declaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving
          as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


               Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

               Schedule H: Codebtors (Official Form 206H)

               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule


               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

               Other document that requires a declaration

         I declare under penalty of perjury that the foregoing is true and correct.


         Executed on        04/24/2020                                      /s/ Marshall Glade
                           MM / DD / YYYY                              Signature of individual signing on behalf of debtor



                                                                       Marshall Glade
                                                                       Printed name


                                                                      Chief Restructuring Officer
                                                                      Position or relationship to debtor
 Case 20-65841-lrc         Doc 1    Filed 04/24/20 Entered 04/24/20 16:42:54          Desc Main
                                    Document      Page 10 of 15


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                                 Chapter 11

IFS Securities, Inc.,                                  Case No. 20-__________ (   )
                                Debtor.


                            LIST OF EQUITY SECURITY HOLDERS

         1. IFS Group, Inc.




                          [The remainder of this page is intentionally blank.]
              Case 20-65841-lrc                   Doc 1         Filed 04/24/20 Entered 04/24/20 16:42:54                                     Desc Main
                                                                Document      Page 11 of 15
 Fill in this information to identify the case and this filing:


 Debtor Name     IFS Securities, Inc.
 United States Bankruptcy Court for the: Northern                          District of   Georgia
                                                                                         State)

  Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                        12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those
documents. This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules
1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




             Declaration and signature



           I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
           serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


                Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

                Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                Schedule H: Codebtors (Official Form 206H)

                Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule


                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                Other document that requires a declaration              List of Equity Security Holders


          I declare under penalty of perjury that the foregoing is true and correct.


         Executed on        04/24/2020                                   /s/ Marshall Glade
                            MM / DD / YYYY                              Signature of individual signing on behalf of debtor



                                                                        Marshall Glade
                                                                        Printed name


                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor
 Case 20-65841-lrc        Doc 1   Filed 04/24/20 Entered 04/24/20 16:42:54            Desc Main
                                  Document      Page 12 of 15


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                               Chapter 11

IFS Securities, Inc.,                                Case No. 20-__________ (     )
                               Debtor.


                          CORPORATE OWNERSHIP STATEMENT

         Pursuant to Federal Rule Bankruptcy Procedure 1007(a)(1), the following is a corporation,

other than a governmental unit, that directly or indirectly owns 10% or more of any class of the

Debtor’s equity interests:

         1. IFS Group, Inc.
             Case 20-65841-lrc                   Doc 1         Filed 04/24/20 Entered 04/24/20 16:42:54                                     Desc Main
                                                               Document      Page 13 of 15
 Fill in this information to identify the case and this filing:


 Debtor Name     IFS Securities, Inc.
 United States Bankruptcy Court for the: Northern                         District of   Georgia
                                                                                        State)

 Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                        12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those
documents. This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules
1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




            Declaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
          serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


               Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

               Schedule H: Codebtors (Official Form 206H)

               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule


               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

               Other document that requires a declaration               Corporate Ownership Statement



         I declare under penalty of perjury that the foregoing is true and correct.


          Executed on      04/24/2020                                    /s/ Marshall Glade
                           MM / DD / YYYY                              Signature of individual signing on behalf of debtor



                                                                       Marshall Glade
                                                                       Printed name


                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor


Official Form 202                               Declaration Under Penalty of Perjury for Non-Individual Debtors                              American LegalNet, Inc.
                                                                                                                                             www.FormsWorkFlow.com
 Case 20-65841-lrc        Doc 1    Filed 04/24/20 Entered 04/24/20 16:42:54            Desc Main
                                   Document      Page 14 of 15


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                                Chapter 11

IFS Securities, Inc.,                                 Case No. 20-__________ (     )
                                Debtor.


               CERTIFICATION CONCERNING LIST OF ALL CREDITORS

         The above-captioned debtor and debtor-in-possession (the “Debtor”) hereby certifies

under penalty of perjury that the List of All Creditors, submitted herewith, formatted in portable

document format, containing the consolidated list of creditors of the Debtor, is complete and to

the best of the Debtor’s knowledge, correct and consistent with Debtor’s books and records.

         The information contained herein is based upon a review of the Debtor’s books and records.

However, no comprehensive legal and/or factual investigations with regard to possible defenses to

any claims set forth in the List of All Creditors have been completed. Therefore, the listing does

not and should not be deemed to constitute: (1) waiver of any defense to any listed claims; (2) an

acknowledgement of the allowability of any listed claims; and/or (3) a waiver of any other right or

legal position of the Debtor.
             Case 20-65841-lrc                   Doc 1         Filed 04/24/20 Entered 04/24/20 16:42:54                                     Desc Main
                                                               Document      Page 15 of 15
 Fill in this information to identify the case and this filing:


 Debtor Name     IFS Securities, Inc.
 United States Bankruptcy Court for the: Northern                         District of   Georgia
                                                                                        State)

 Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                        12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those
documents. This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules
1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




            Declaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
          serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


               Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

               Schedule H: Codebtors (Official Form 206H)

               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule


               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

               Other document that requires a declaration               List of Creditors



         I declare under penalty of perjury that the foregoing is true and correct.


         Executed on       04/24/2020                                    /s/ Marshall Glade
                           MM / DD / YYYY                              Signature of individual signing on behalf of debtor



                                                                       Marshall Glade
                                                                       Printed name


                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor


Official Form 202                               Declaration Under Penalty of Perjury for Non-Individual Debtors                              American LegalNet, Inc.
                                                                                                                                             www.FormsWorkFlow.com
